            18-12341-smb            Doc 104        Filed 01/22/19 Entered 01/22/19 14:32:55                           Main Document
                                                                Pg 1 of 24


                                                    UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF NEW YORK


In re 1141 Realty Owner, LLC, et al.,                                                        Case No. 18-12341 (SMB)
       Debtors                                                                      Reporting Period: December 1, 2018 - December 31, 2018

                                                                                    Federal Tax I.D. # XX-XXXXXXX

                                               CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy
     of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the
     reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.               Document            Explanation
                                                                                                              Attached             Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)            Attached
        Copies of bank statements                                                                        Attached
        Cash disbursements journals
     Statement of Operations                                                    MOR-2
     Balance Sheet                                                              MOR-3
     Status of Post-petition Taxes                                              MOR-4
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                      MOR-4
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
     my knowledge and belief.

     Signature of Debtor /s/ James Katchadurian                                                          Date:   January 21, 2019

     Signature of Authorized Individual* /s/ James Katchadurian, as Chief Restructuring Officer          Date:

     Printed Name of Authorized Individual: James Katchadurian, as Chief Restructuring Officer           Date:

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager
      or member if debtor is a limited liability company.




                                                                                                                                    FORM MOR
                                                                                                                                        2/2008
                                                                                                                                  PAGE 1 OF 11
             18-12341-smb                            Doc 104                    Filed 01/22/19 Entered 01/22/19 14:32:55                                                                       Main Document
                                                                                             Pg 2 of 24
In re 1141 Realty Owner, LLC, et al.,                                                                                                                 Case No. 18-12341 (SMB)
       Debtors                                                                                                                               Reporting Period: December 1, 2018 - December 31, 2018

                                                                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date
     the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.i
     Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account.
     [See MOR-1 (CON’T)m



                                                                                                    Flatironhotel Operations
                                                                                                                                 Flatironhotel Operations LLC Flatironhotel Operations LLC
                                                                   114 Realty Owner LLC                      LLC                                                                                        CURRENT MONTH
     ACCOUNT NUMBER (LAST 4)                                                                                                            DIP PAYROLL                   DIP ESCROW
                                                                       DIP Acct# N/A                  DIP OPERATING                                                                                        ACTUAL
                                                                                                                                          Acct# 9245                   Acct# 9253
                                                                                                           Acct# 9229

     CASH BEGINNING OF MONTH [Note 1]                          $                            -   $                   367,527.00 $                      65,458.52 $                     100,000.00 $                     532,985.52
     RECEIPTS
     CASH SALES                                                $                            -   $                           -    $                           -     $                           -    $                          -
     ACCOUNTS RECEIVABLE - PREPETITION                         $                            -   $                           -    $                           -     $                           -    $                          -
     ACCOUNTS RECEIVABLE - POSTPETITION                        $                            -   $                   327,076.96   $                           -     $                           -    $                  327,076.96
     LOANS AND ADVANCES                                        $                            -   $                   500,000.00   $                           -     $                           -    $                  500,000.00
     OTHER (ATTACH LIST)                                       $                            -   $                           -    $                           -     $                           -    $                          -
     RESTRICTED CASH TRANSFER IN (#8885)                       $                            -   $                           -    $                           -     $                           -    $                          -
     RESTRICTED CASH TRANSFER IN (Wells Fargo)                 $                            -   $                           -    $                           -     $                           -    $                          -
     TRANSFERS (FROM DIP ACCTS)                                $                            -   $                           -    $                    50,000.00    $                    60,000.00   $                  110,000.00
       TOTAL RECEIPTS                                          $                            -   $                   827,076.96   $                    50,000.00    $                    60,000.00   $                  937,076.96
     DISBURSEMENTS
     NET PAYROLL                                               $                            -   $                           -    $                    48,093.64    $                          -     $                   48,093.64
     PAYROLL TAXES & WORKERS COMP                              $                            -   $                           -    $                    22,378.63    $                          -     $                   22,378.63
     SALES, USE, & OTHER TAXES                                 $                            -   $                           -    $                           -     $                  115,255.47    $                  115,255.47
     INVENTORY PURCHASES                                       $                            -   $                           -    $                           -     $                          -     $                          -
     SECURED/ RENTAL/ LEASES                                   $                            -   $                           -    $                           -     $                          -     $                          -
     INSURANCE                                                 $                            -   $                           -    $                           -     $                          -     $                          -
     ADMINISTRATIVE                                            $                            -   $                           -    $                           -     $                          -     $                          -
     SELLING                                                   $                            -   $                           -    $                           -     $                          -     $                          -
     OTHER PAYMENTS TO VENDORS                                 $                            -   $                    71,865.84   $                           -     $                          -     $                   71,865.84
     OUTSIDE SERVICES (HOUSEKEEPING)                           $                            -   $                    18,431.44   $                           -     $                          -     $                   18,431.44
     BANK AND CREDIT-CARD FEES                                 $                            -   $                     8,963.69   $                           -     $                          -     $                    8,963.69
     REVENUE MGMT EXPENSE                                      $                            -   $                           -    $                           -     $                          -     $                          -
     TRANSFERS (TO DIP ACCTS)                                  $                            -   $                   110,000.00   $                           -     $                          -     $                  110,000.00
     PROFESSIONAL FEES                                         $                            -   $                   198,697.96   $                           -     $                          -     $                  198,697.96
     U.S. TRUSTEE QUARTERLY FEES                               $                            -   $                           -    $                           -     $                          -     $                          -
     COURT COSTS                                               $                            -   $                           -    $                           -     $                          -     $                          -
     TOTAL DISBURSEMENTS                                       $                            -   $                   407,958.93   $                    70,472.27    $                  115,255.47    $                  593,686.67

     NET CASH FLOW                                             $                            -   $                   419,118.03 $                     (20,472.27) $                    (55,255.47) $                    343,390.29
     (RECEIPTS LESS DISBURSEMENTS)                             $                            -                                                                                                     $                            -

     CASH - END OF MONTH [Note 1]                              $                            -   $                   786,645.03 $                      44,986.25 $                       44,744.53 $                    876,375.81
     Note 1. Debtor maintained a petty cash balance of $1,500.

     OTHER RECEIPTS
     Oher                                                      $                            -   $                            -   $                            -    $                           -    $                            -
     TOTAL                                                     $                            -   $                            -   $                            -    $                           -    $                            -

     OTHER DISBURSEMENTS
     Other Payments to Vendors                                 $                            -   $                            -   $                            -    $                           -    $                            -
     TOTAL                                                     $                            -   $                            -   $                            -    $                           -    $                            -

                                                        THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
                                                                                                                                                                       1141 Realty Owner LLC        Flatironhotel Operations LLC
     TOTAL DISBURSEMENTS                                                                                                                                           $                           -    $                 593,686.67
      LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS                                                                                                       $                           -    $                 110,000.00
      PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                               $                           -    $                          -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                               $                           -    $                 483,686.67




                                                                                                                                                                                                                          FORM MOR-1
                                                                                                                                                                                                                               2/2008
                                                                                                                                                                                                                         PAGE 2 OF 11
        18-12341-smb               Doc 104           Filed 01/22/19 Entered 01/22/19 14:32:55                                   Main Document
                                                                  Pg 3 of 24


In re 1141 Realty Owner, LLC, et al.,                                                           Case No. 18-12341 (SMB)
       Debtors                                                                         Reporting Period: December 1, 2018 - December 31, 2018

                                                              BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                                Flatironhotel       Flatironhotel       Flatironhotel
     SIGNATURE BANK                                           Operations LLC       Operations LLC      Operations LLC
                                                                                                                                           Total
     FLATIRONHOTEL OPERATIONS LLC                            DIP OPERATING         DIP PAYROLL         DIP ESCROW
                                                                Acct# 9229           Acct# 9245         Acct# 9253
     BALANCE PER BOOKS                                     $          786,645.03 $         44,986.25 $         44,744.53 $                   876,375.81

     BANK BALANCE
     (+) DEPOSITS IN TRANSIT (ATTACH LIST)                 $                  -  $                    -    $                  -  $                    -
     (-) OUTSTANDING CHECKS (ATTACH LIST) :                $           56,454.17 $                    -    $           42,638.00 $             99,092.17
     OTHER (ATTACH EXPLANATION)

     ADJUSTED BANK BALANCE *                           $             843,099.20 $              44,986.25 $             87,382.53 $           975,467.98
     *"Adjusted Bank Balance" must equal "Balance per Books"

     DEPOSITS IN TRANSIT                                           Date                    Amount


     DIP OPERATING CHECKS OUTSTANDING                              Ck. #                   Amount
     MevRam Services LLC                                           2091            $           4,915.71
     The Metro Group, Inc.                                         2104            $           6,532.50
     Telco Experts, LLC                                            2120            $             667.46
     Windstream Enterprise                                         2121            $             206.43
     MevRam Services LLC                                           2129            $          10,460.98
     JAMES WIGHTMAN                                                2138            $              83.64
     JAMES WIGHTMAN                                                2139            $             167.10
     Booking.com B.V                                               2140            $           1,197.83
     Con Edison Co of N.Y. Inc.                                    2141            $           9,154.04
     Con Edison Co of N.Y. Inc.                                    2142            $           1,358.33
     Con Edison Co of N.Y. Inc.                                    2143            $             255.62
     Con Edison Co of N.Y. Inc.                                    2144            $             227.07
     D&W Central Station Fire Alarm Co                             2145            $             378.09
     Diverse Recycling Solutions, LLC.                             2146            $             680.47
     Doyle Security Services                                       2147            $           1,322.61
     Guest Supply                                                  2148            $           6,853.58
     Sabre Hospitality Solutions                                   2149            $           6,551.89
     Sally Tadros                                                  2150            $             408.13
     Simon's Industrial Supply Co.                                 2151            $           2,958.13
     Xiu Ying, Wong                                                2152            $           2,074.56
     DIP OPERATING TOTAL                                                           $          56,454.17

     DIP ESCROW CHECKS OUTSTANDING                                 Ck. #                   Amount
     New York City Department of Finance                           1007            $          42,638.00

     DIP ESCROW TOTAL                                                              $           42,638.00
     OTHER




                                                                                                                                        FORM MOR-1 (CONT.)
                                                                                                                                                     2/2008
                                                                                                                                              PAGE 3 OF 11
               18-12341-smb                   Doc 104            Filed 01/22/19 Entered 01/22/19 14:32:55                                            Main Document
                                                                              Pg 4 of 24

In re 1141 Realty Owner, LLC, et al.,                                                      Case No. 18-12341 (SMB)
       Debtors                                                                    Reporting Period: December 1, 2018 - December 31, 2018

     STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred,
     regardless of when cash is actually received or paid.

                                                                                                              FLATIRONHOTEL                   CUMULATIVE -FILING AS OF
                             REVENUES                                   1141 REALTY OWNER LLC
                                                                                                              OPERATIONS LLC                    THE PETITION DATE
     Rooms Revenue                                                  $                               -   $               388,052.47            $             1,247,758.82
     Miscellaneous Income                                           $                               -   $                 29,172.22           $               103,430.69
     Total Operating Revenue                                        $                               -   $               417,224.69            $             1,351,189.51
     OPERATING EXPENSES
     Salaries & Wages                                               $                               -   $                       48,093.64     $                     208,883.61
     Payroll Taxes & Benefits                                       $                               -   $                       22,378.63     $                      93,366.83
     Cable Television Expense                                       $                               -   $                        2,573.99     $                      12,460.83
     Cleaning Supplies                                              $                               -   $                        2,905.67     $                       7,341.24
     Misc. Expense                                                  $                               -   $                          806.80     $                       1,785.89
     Promotional Costs                                              $                               -   $                        1,403.06     $                      14,696.06
     Reservation Expense                                            $                               -   $                               -     $                       5,951.91
     Revenue Mgmt Expense                                           $                               -   $                        6,551.89     $                      38,208.03
     Room Supplies                                                  $                               -   $                        9,372.67     $                      20,624.51
     Travel Commissions                                             $                               -   $                        1,431.15     $                       1,431.15
     Long Distance Costs                                            $                               -   $                          667.46     $                       3,273.00
     Contract Services-IT/Phone                                     $                               -   $                          206.43     $                       1,737.15
     Accounting Expense                                             $                               -   $                           35.38     $                         318.42
     Bank Charges                                                   $                               -   $                          299.90     $                       1,795.55
     Credit Card Charge-Backs [Note 1]                              $                               -   $                               -     $                             -
     Credit Card Commissions                                        $                               -   $                       18,820.81     $                      47,621.65
     Office Supplies                                                $                               -   $                        1,359.00     $                      13,649.78
     Security - Contract                                                                                $                        6,976.77     $                       6,976.77
     Building Repairs                                               $                               -   $                        9,963.15     $                      17,367.44
     Contracted Services [Note 2]                                   $                               -   $                       13,484.69     $                      72,859.53
     Elevator Repairs                                               $                               -   $                               -     $                         762.13
     Kitchen Equipment                                              $                               -   $                               -     $                         860.00
     Life Safety                                                    $                               -   $                        9,278.09     $                      11,374.30
     Maintenance Contracts                                          $                               -   $                        8,069.52     $                       8,069.52
     Trash Removal                                                  $                               -   $                        1,360.94     $                       4,082.82
     Gas Service                                                    $                               -   $                               -     $                             -
     Electric Service                                               $                               -   $                       10,995.06     $                      65,868.30
     Water Costs                                                    $                               -   $                               -     $                       3,141.30
     Equipment Leases/Rentals                                       $                               -   $                               -     $                             -
     Taxes - Real Estate                                            $                               -   $                       58,481.61     $                     292,408.04
     Taxes - Other                                                  $                               -   $                        6,960.37     $                       6,960.37
     Insurance - General                                            $                               -   $                       10,267.94     $                      51,339.72
     Other (attach schedule)                                        $                               -   $                               -     $                             -
     Total Operating Expenses Before Depreciation                   $                               -   $                      252,744.62     $                   1,060,744.10
     Depreciation/Depletion/Amortization                            $                               -                          $101,693.89    $                     508,469.44
     Net Profit (Loss) Before Other Income & Expenses               $                               -   $                       62,786.18     $                    (218,024.03)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                 $                               -   $                               -     $                         817.60
     Interest - Mortgage                                            $                               -   $                      110,746.53     $                     553,732.65
     Other Expense (attach schedule)                                $                               -   $                               -     $                             -
     Net Profit (Loss) Before Reorganization Items                  $                               -   $                       (47,960.35)   $                    (770,939.08)
     REORGANIZATION ITEMS [Note 3]
     Professional Fees                                              $                               -   $                      117,462.57     $                     499,850.64
     U. S. Trustee Quarterly Fees                                   $                               -   $                               -     $                       2,275.00
     Interest Earned on Accumulated Cash from Chapter 11            $                               -   $                               -     $                             -
     Gain (Loss) from Sale of Equipment                             $                               -   $                               -     $                             -
     Other Reorganization Expenses (attach schedule)                $                               -   $                               -     $                             -
     Total Reorganization Expenses                                  $                               -   $                      117,462.57     $                     502,125.64
     Net Profit (Loss)                                              $                               -   $                     (165,422.92)    $                  (1,273,064.72)




                                                                                                                                                                       FORM MOR-2
                                                                                                                                                                             2/2008
                                                                                                                                                                       PAGE 4 OF 11
          18-12341-smb                   Doc 104            Filed 01/22/19 Entered 01/22/19 14:32:55                                   Main Document
                                                                         Pg 5 of 24

Note 1. Merchant service charge backs are currently in the dispute process. Amounts are estimated and subject to change.
Note 2. Housekeeping services agreement for outsourced labor.
Note 3. No provision for income taxes has been reflected.


BREAKDOWN OF “OTHER” CATEGOco

OTHER COSTS




OTHER OPERATIONAL EXPENSES
                                                               $                                 -   $                         -   $                   -
                                                               $                                 -   $                         -   $                   -
TOTAL                                                          $                             -       $                     -       $               -


OTHER INCOME
Deposit of an uncashed Check (Pre-petition)                    $                                 -                                 $                   -
                                                               $                                 -   $                         -   $                   -
TOTAL                                                          $                                 -   $                         -   $                   -




                                                                                                                                              FORM MOR-2
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 5 OF 11
       18-12341-smb              Doc 104          Filed 01/22/19 Entered 01/22/19 14:32:55                                 Main Document
                                                               Pg 6 of 24

In re 1141 Realty Owner, LLC, et al.,                                               Case No. 18-12341 (SMB)
      Debtor                                                               Reporting Period: December 1, 2018 - December 31, 2018

                                                    CONSOLIDATED BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition
     obligations.

                                ASSETS                                  BOOK VALUE AT  BOOK VALUE AT                        BOOK VALUE ON
                                                                       END OF CURRENT   END OF PRIOR                       PETITION DATE OR
                                                                      REPORTING MONTH REPORTING MONTH                        SCHEDULED
     CURRENT ASSETS
     Cash                                                              $          876,375.81     $          532,985.52     $            7,060.63
     (-) OUTSTANDING CHECKS                                            $                 -       $                 -       $           (7,060.63)
     Petty Cash                                                        $            1,500.00     $            1,500.00     $            1,500.00
     Restricted Cash - Wells Fargo Lockbox                             $                 -       $                 -       $          293,215.62
     Restricted Cash - Signature Bank Acct # 8885                      $                 -       $                 -       $          125,618.12
     Accounts Receivable [Note 1]                                      $          417,494.79     $          266,354.20     $            5,500.12
     Inventories                                                       $           15,000.00     $           15,000.00     $           15,000.00
     Prepaid Expenses                                                  $                0.00     $           10,267.95     $           51,339.72
     Other Current Assets                                              $           11,080.00     $           11,080.00     $                 -
     TOTAL CURRENT ASSETS                                              $        1,321,450.61     $          837,187.67     $          492,173.58
     PROPERTY & EQUIPMENT
     Real Property and Improvements [Note 2]                           $       45,000,000.00     $       45,000,000.00     $       45,000,000.00
     Machinery and Equipment                                           $           14,101.68     $           14,101.68     $                 -
     Furniture, Fixtures and Office Equipment                          $          300,000.00     $          300,000.00     $          300,000.00
     Leasehold Improvements                                            $                 -       $                 -       $                 -
     Less: Accumulated Depreciation                                    $         (508,469.44)    $         (406,775.55)    $                 -
     TOTAL PROPERTY & EQUIPMENT                                        $       44,805,632.24     $       44,907,326.13     $       45,300,000.00
     TOTAL ASSETS                                                      $       46,127,082.85     $       45,744,513.80     $       45,792,173.58

                LIABILITIES AND OWNER EQUITY               BOOK VALUE AT                         BOOK VALUE AT                 BOOK VALUE ON
                                                          END OF CURRENT                          END OF PRIOR                 PETITION DATE
                                                         REPORTING MONTH                        REPORTING MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                    $          15,271.92                    $            7,970.46     $                    -
     Taxes Payable (refer to FORM MOR-4)                 $         356,195.39                    $          345,016.02     $                    -
     Wages Payable                                       $                -                      $                 -       $                    -
     Note Payable                                        $                -                      $                 -       $                    -
     Rent / Leases - Building/Equipment                  $                -                      $                 -       $                    -
     DIP Loan (New Money)                                $       1,166,177.00                    $          666,177.00     $                    -
     Professional Fees                                   $          33,434.10                    $          114,669.49     $                    -
     Other Post-petition Liabilities (Mortgage Interest) $         553,732.65                    $          442,986.12     $                    -
     TOTAL POST-PETITION LIABILITIES                     $       2,124,811.06                    $        1,576,819.09     $                    -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                        $     24,139,494.97                     $       24,139,494.97     $       24,139,494.97
     Priority Debt                                       $       1,375,166.34                    $        1,375,166.34     $        1,375,166.34
     Unsecured Debt [Note 3]                             $       2,647,147.16                    $        2,647,147.16     $        2,962,301.76
     TOTAL PRE-PETITION LIABILITIES                      $     28,161,808.47                     $       28,161,808.47     $       28,476,963.07
     TOTAL LIABILITIES                                   $     30,286,619.53                     $       29,738,627.56     $       28,476,963.07
     OWNERS' EQUITY
     Members' Capital Account
     Retained Earnings - Pre-Petition                    $                -                     $                   -      $                 -
     Retained Earnings - Post-petition                   $      (1,474,747.19)                  $         (1,309,324.27)   $                 -
     Adjustments to Owner Equity (attach schedule)       $     17,315,210.51                    $        17,315,210.51     $       17,315,210.51
     Post-petition Contributions (attach schedule)                                              $                   -      $                   -
     NET OWNERS’ EQUITYr                                 $     15,840,463.32                    $        16,005,886.24     $       17,315,210.51
     TOTAL LIABILITIES AND OWNERS' EQUITY                $     46,127,082.85                    $        45,744,513.80     $       45,792,173.58
                                                                              -                                        -                         -




                                                                                                                                       FORM MOR-3
                                                                                                                                             2/2008
                                                                                                                                       PAGE 6 OF 11
  18-12341-smb                Doc 104      Filed 01/22/19 Entered 01/22/19 14:32:55                  Main Document
                                                        Pg 7 of 24

Note 1: This amount includes the sales and occupancy tax charged to the customers.
Note 2: Value as attributed in Fee Simple Estate as is value calculation.
Note 3: This amount includes disputed, contingent and unliquidated amounts.

BALANCE SHEET - continuation section
                   ASSETS                                      BOOK VALUE AT         BOOK VALUE AT   BOOK VALUE ON
                                                               END OF CURRENT         END OF PRIOR   PETITION DATE
                                                                 REPORTING             REPORTING
                                                                   MONTH                 MONTH
Other Current Assets




Other Assets




          LIABILITIES AND OWNER EQUITY                         BOOK VALUE AT                         BOOK VALUE ON
                                                               END OF CURRENT                        PETITION DATE
                                                                 REPORTING
                                                                   MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equiti




Post-Petition Contributions




                                                                                                            FORM MOR-3
                                                                                                                  2/2008
                                                                                                            PAGE 7 OF 11
         18-12341-smb                   Doc 104             Filed 01/22/19 Entered 01/22/19 14:32:55                                        Main Document
                                                                         Pg 8 of 24
In re 1141 Realty Owner, LLC, et al.,                                                                            Case No. 18-12341 (SMB)
      Debtor                                                                                            Reporting Period: December 1, 2018 - December 31, 2018

                                                                 STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                  Amount
     Federal                                Beginning Tax                              Amount Paid            Date Paid          Check # or EFT            Ending Tax
                                                              Withheld and/or
     Withholding
     FICA-Employee [Note 1]             $              -     $               -     $              -                                                    $              -
     FICA-Employer [Note 1]             $              -     $               -     $              -                                                    $              -
     Unemployment [Note 1]              $              -     $               -     $              -                                                    $              -
     Other: Medicare [Note 1]           $              -     $               -     $              -                                                    $              -
       Total Federal Taxes              $              -     $               -     $              -                                                    $              -
     State and Local
     Withholding                                                                                                                                       $             -
     Sales & Occupancy                  $       111,089.59   $       67,953.23     $      115,255.47 12/3/2018, 12/14/201           1001 ~ 1007        $       63,787.35
     Unemployment [Note 1]              $              -     $             -       $             -                                                     $             -
     Real Property                      $       233,926.43   $       58,481.61     $             -                                                     $      292,408.04
     Personal Property                  $              -     $             -       $             -                                                     $             -
     Other:_____________                $              -     $             -       $             -                                                     $             -
       Total State and Local            $       345,016.02   $      126,434.84     $      115,255.47                                                   $      356,195.39

     Total Taxes                        $       345,016.02   $      126,434.84     $      115,255.47                                                   $      356,195.39

     Note 1. The payroll is being processed through ADP and the detail reports are available upon request.


                                                           SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                 Number of Days Past Due
                                          Current               0-30              31-60                  61-90                       Over 91                  Total
     Accounts Payable [Note 1]       $       15,271.92                                                                                                 $       15,271.92
     Wages Payable                   $             -                                                                                                   $             -
     Taxes Payable                   $      356,195.39                                                                                                 $      356,195.39
     Rent/Leases-Equipment           $             -                                                                                                   $             -
     DIP Loan (New Money)            $ 1,166,177.00                                                                                                    $    1,166,177.00
     Professional Fees               $       33,434.10                                                                                                 $       33,434.10
     Other: Payments                 $             -                                                                                                   $             -
     Other:______________            $             -                                                                                                   $             -
     Total Post-petition Debts      $ 1,571,078.41 $                   -    $               -    $                         -    $                  -   $    1,571,078.41
     Note 1. House keeping expenses, credit card commissions, aquarium maintenance costs, security services.
     Explain how and when the Debtor intends to pay any past due post-petition debts.

     There are no past due post-petition debts. Flatironhotel expects to timely pay all post-petition invoices.




                                                                                                                                                             FORM MOR-4
                                                                                                                                                                   2/2008
                                                                                                                                                             PAGE 8 OF 11
                                18-12341-smb           Doc 104       Filed 01/22/19 Entered 01/22/19 14:32:55                  Main Document
                                                                                  Pg 9 of 24


In re 1141 Realty Owner, LLC, et al.,                                                                            Case No. 18-12341 (SMB)
       Debtor                                                                                           Reporting Period: December 1, 2018 - December 31, 2018


                                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                              Amount
     Total Accounts Receivable at the beginning of the reporting period                   266,354.20
     Plus: Amounts billed during the period                                               478,217.55
     Less: Amounts collected during the period                                           (327,076.96)
     Total Accounts Receivable at the end of the reporting period                         417,494.79


     Accounts Receivable Aging                                     0-30 Days          31-60 Days           61-90 Days          91+ Days             Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Accounts Receivable                                        417,494.79

     Less: Bad Debts (Amount considered uncollectible)                          0

     Net Accounts Receivable [Note 1]                              417,494.79
     Note 1. Most of the AR balanes are withheld from American Express since the petition date.

                                                               TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days          31-60 Days           61-90 Days          91+ Days             Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable


                                                                                                                                                                 FORM MOR-5
                                                                                                                                                                       2/2008
                                                                                                                                                                 PAGE 9 OF 11
   18-12341-smb                    Doc 104                Filed 01/22/19 Entered 01/22/19 14:32:55                                              Main Document
                                                                       Pg 10 of 24


In re 1141 Realty Owner, LLC, et al.,                                                                           Case No. 18-12341 (SMB)
       Debtors                                                                                         Reporting Period: December 1, 2018 - December 31, 2018


                                                          PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F)
      of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance,
      Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

                                                           INSIDERS
                                                                TYPE OF                                TOTAL PAID TO
                            NAME                               PAYMENT            AMOUNT PAID              DATE




                     TOTAL PAYMENTS TO INSIDERS                                                 0.00                 0.00


                                                                         PROFESSIONALS
                                                            DATE OF COURT
                                                                ORDER                                                                                 TOTAL
                                                             AUTHORIZING        AMOUNT                                      TOTAL PAID TO          INCURRED &
                             NAME                             PAYMENT          APPROVED                 AMOUNT PAID             DATE                 UNPAID*
      Klestadt Winters Jureller Southard & Stevens, LLP        10/18/2018    $     57,643.90           $    57,643.90       $     57,643.90      $      14,295.10
      Klestadt Winters Jureller Southard & Stevens, LLP        10/29/2018    $     34,280.94           $    34,280.94       $     34,280.94      $       8,351.70
      Klestadt Winters Jureller Southard & Stevens, LLP        11/30/2018    $     16,782.54           $    16,782.54       $     16,782.54      $       4,167.50
      Klestadt Winters Jureller Southard & Stevens, LLP        12/24/2018    $     17,415.83           $    17,415.83       $     17,415.83      $       4,307.80

      CR3 Partners, LLC                                        10/18/2018        $      213,595.00     $     213,595.00     $      213,595.00    $              -
      CR3 Partners, LLC                                        10/29/2018        $      132,753.71     $     132,753.71     $      132,753.71    $              -
      CR3 Partners, LLC                                        11/30/2018        $       63,564.67     $      63,564.67     $       63,564.67    $              -
      CR3 Partners, LLC                                        12/24/2018        $       41,429.65     $      41,429.65     $       41,429.65    $              -

      Omni Management Group, Inc.                                 N/A            $        3,642.26     $        3,642.26    $        3,642.26    $             -
      Omni Management Group, Inc.                              10/18/2018        $       14,435.90     $       14,435.90    $       14,435.90    $          539.90
      Omni Management Group, Inc.                              10/29/2018        $        8,789.02     $        8,789.02    $        8,789.02    $          414.60
      Omni Management Group, Inc.                              11/30/2018        $        2,459.72     $        2,459.72    $        2,459.72    $             -
      Omni Management Group, Inc.                              12/24/2018        $        1,930.59     $        1,930.59    $        1,930.59    $             -

      Verdolino & Lowey, P.C                                   10/29/2018        $         1,806.00    $        1,806.00    $        1,806.00    $          451.50
      Verdolino & Lowey, P.C                                   12/24/2018        $         3,624.00    $        3,624.00    $        3,624.00    $          906.00

      Silverman Acampora                                           N/A           $        6,096.58     $        6,096.58    $        6,096.58    $              -
      Silverman Acampora                                           N/A           $       33,009.79     $       33,009.79    $       33,009.79    $              -
      Silverman Acampora                                           N/A           $       16,769.50     $       16,769.50    $       16,769.50    $              -

            TOTAL PAYMENTS TO PROFESSIONALS                $    670,029.60                             $     670,029.60     $      670,029.60    $       33,434.10
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


                          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                   AND ADEQUATE PROTECTION PAYMENTS

                                                             SCHEDULED
                                                                                  AMOUNT PAID          TOTAL UNPAID
                    NAME OF CREDITOR                          MONTHLY
                                                                                 DURING MONTH          POST-PETITION
                                                            PAYMENT DUE




                                    TOTAL PAYMENTS




                                                                                                                                                                 FORM MOR-6
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE 10 OF 11
                                18-12341-smb                   Doc 104              Filed 01/22/19 Entered 01/22/19 14:32:55                                  Main Document
                                                                                                 Pg 11 of 24


In re 1141 Realty Owner, LLC, et al.,                                                                                                 Case No. 18-12341 (SMB)
      Debtors                                                                                                                Reporting Period: December 1, 2018 - December 31, 2018


                                                              DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed
                                                                                                                       Yes            No                      Explanation
     explanation of each item. Attach additional sheets if necessar
   1 Have any assets been sold or transferred outside the normal course of business this reporting period?                             x                           x
   2 Have any funds been disbursed from any account other than a debtor in possession account this reporting                           x                           x
   3 Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                   x                           x
   4 Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has
                                                                                                                                       x                           x
     the debtor received notice of expiration or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                                                 x                           x
   6 Have any payments been made on pre-petition liabilities this reporting period?                                                    x                           x
   7 Are any post petition receivables (accounts, notes or loans) due from related parties?                                            x                           x
   8 Are any post petition payroll taxes past due?                                                                                     x                           x
   9 Are any post petition State or Federal income taxes past due?                                                                     x                           x
  10 Are any post petition real estate taxes past due?                                                                                 x                           x
  11 Are any other post petition taxes past due?                                                                                       x                           x
  12 Have any pre-petition taxes been paid during this reporting period?                                                               x                           x
  13 Are any amounts owed to post petition creditors delinquent?                                                                       x                           x
  14 Are any wage payments past due?                                                                                                   x                           x
  15 Have any post petition loans been received by the Debtor from any party?                                                          x                           x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                         x                           x
  17 Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                     x                           x
  18 Have the owners or shareholders received any compensation outside of the normal course of business?                               x                           x




                                                                                                                                                                                       FORM MOR-7
                                                                                                                                                                                             2/2008
                                                                                                                                                                                      PAGE 11 OF 11
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55         Main Document
                                              Pg 12 of 24



                                                                                Statement Period
                                                                             From December 01, 2018
                                                                             To   December 31, 2018
                                                                             Page     1 of     7

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9229          37

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9229      BANKRUPTCY CHECKING                                 399,493.83                    843,099.20

              RELATIONSHIP             TOTAL                                                      843,099.20
    18-12341-smb      Doc 104      Filed 01/22/19 Entered 01/22/19 14:32:55     Main Document
                                                Pg 13 of 24



                                                                              Statement Period
                                                                           From December 01, 2018
                                                                           To   December 31, 2018
                                                                           Page     2 of     7

                                                                           PRIVATE CLIENT GROUP 311
                                                                           950 THIRD AVENUE
                                                                           NEW YORK, NY 10022
                                                                           JOHN D. GONZALEZ
                                                                           (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP            9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                      See Back for Important Information


                                                                  Primary Account: XXXXXX9229          37


BANKRUPTCY CHECKING            XXXXXX9229




Summary

 Previous Balance as of December   01, 2018                                                     399,493.83
       29 Credits                                                                               827,076.96
       62 Debits                                                                                383,471.59
 Ending Balance as of   December   31, 2018                                                     843,099.20


Deposits and Other Credits
 Dec 03 ACH DEPOSIT              ck/ref   no.     9331820                                         7,072.22
         BANKCARD             MTOT DEP          518993320142714
 Dec 03 ACH DEPOSIT              ck/ref   no.     9361177                                        15,619.84
         BANKCARD             MTOT DEP          518993320142714
 Dec 03 DEPOSIT          ref#                                                                       700.00
 Dec 03 DEPOSIT                                                                                   6,241.44
 Dec 04 ACH DEPOSIT              ck/ref   no.     9490401                                        16,578.11
         BANKCARD             MTOT DEP          518993320142714
 Dec 05 ACH DEPOSIT              ck/ref   no.     9621935                                        16,383.49
         BANKCARD             MTOT DEP          518993320142714
 Dec 06 ACH DEPOSIT              ck/ref   no.     9709489                                         6,261.34
         BANKCARD             MTOT DEP          518993320142714
 Dec 07 ACH DEPOSIT              ck/ref   no.     9889944                                         3,559.19
         BANKCARD             MTOT DEP          518993320142714
 Dec 10 ACH DEPOSIT              ck/ref   no.     9948285                                        17,881.00
         BANKCARD             MTOT DEP          518993320142714
 Dec 10 ACH DEPOSIT              ck/ref   no.     9994961                                        28,347.23
         BANKCARD             MTOT DEP          518993320142714
 Dec 11 ACH DEPOSIT              ck/ref   no.       91517                                        10,489.72
         BANKCARD             MTOT DEP          518993320142714
 Dec 12 ACH DEPOSIT              ck/ref   no.      243202                                        23,744.10
         BANKCARD             MTOT DEP          518993320142714
 Dec 12 DEPOSIT                                                                                   5,000.00
 Dec 13 ACH DEPOSIT              ck/ref   no.      367506                                        18,858.64
         BANKCARD             MTOT DEP          518993320142714
    18-12341-smb       Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55            Main Document
                                               Pg 14 of 24



                                                                                    Statement Period
                                                                                 From December 01, 2018
                                                                                 To   December 31, 2018
                                                                                 Page     3 of     7

                                                                                 PRIVATE CLIENT GROUP 311
                                                                                 950 THIRD AVENUE
                                                                                 NEW YORK, NY 10022
                                                                                 JOHN D. GONZALEZ
                                                                                 (646) 822-1501

              FLATIRONHOTEL OPERATIONS LLC DIP         9-311
              CASE NUMBER 18-12341-SMB
              OPERATING ACCOUNT
              9 W 26TH STREET
              NEW YORK NY 10010              999                           See Back for Important Information


                                                                        Primary Account: XXXXXX9229          37

 Dec 14   ACH DEPOSIT            ck/ref no.     517493                                                  7,900.94
          BANKCARD            MTOT DEP       518993320142714
 Dec 17   ACH DEPOSIT            ck/ref no.     714105                                                 12,860.30
          BANKCARD            MTOT DEP       518993320142714
 Dec 17   ACH DEPOSIT            ck/ref no.     662289                                                 18,028.38
          BANKCARD            MTOT DEP       518993320142714
 Dec 18   ACH DEPOSIT            ck/ref no.     786547                                                 13,998.05
          BANKCARD            MTOT DEP       518993320142714
 Dec 19   ACH DEPOSIT            ck/ref no.     906619                                                 10,795.81
          BANKCARD            MTOT DEP       518993320142714
 Dec 20   ACH DEPOSIT            ck/ref no.    1035867                                                  5,307.01
          BANKCARD            MTOT DEP       518993320142714
 Dec 21   ACH DEPOSIT            ck/ref no.    1170123                                                  5,596.01
          BANKCARD            MTOT DEP       518993320142714
 Dec 24   ACH DEPOSIT            ck/ref no.    1235703                                                  6,695.83
          BANKCARD            MTOT DEP       518993320142714
 Dec 24   ACH DEPOSIT            ck/ref no.    1272289                                                 19,030.76
          BANKCARD            MTOT DEP       518993320142714
 Dec 26   ACH DEPOSIT            ck/ref no.    1402182                                                 10,048.84
          BANKCARD            MTOT DEP       518993320142714
 Dec 27   ACH DEPOSIT            ck/ref no.    1519156                                                  5,818.31
          BANKCARD            MTOT DEP       518993320142714
 Dec 28   ACH DEPOSIT            ck/ref no.    1674627                                                  9,921.17
          BANKCARD            MTOT DEP       518993320142714
 Dec 28   INCOMING WIRE                                                                               500,000.00
          REF# 20181228B6B7261F00164712281400FT01
          FROM: MERMEL ASSOCIATES PLLC ATTORNEY TR ABA:    056073502
          BANK:
 Dec 31   ACH DEPOSIT            ck/ref no.    1780456                                                  7,935.54
          BANKCARD            MTOT DEP       518993320142714
 Dec 31   ACH DEPOSIT            ck/ref no.    1834832                                                 16,403.69
          BANKCARD            MTOT DEP       518993320142714

Withdrawals and Other Debits
 Dec 03 AUTOMATED PAYMENT       ck/ref no.     9350973                                                  8,437.61
         BANKCARD            MTOT DISC       518993320142714
 Dec 04 OUTGOING WIRE XFER                                                                              2,459.72
         REF# 20181204B6B7261F001457
         TO:   OMNI MANAGEMENT GROUP                 ABA:   322070381
         BANK: EW BK SMRINO                        ACCT# 5400007421
   18-12341-smb       Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55           Main Document
                                              Pg 15 of 24



                                                                                  Statement Period
                                                                               From December 01, 2018
                                                                               To   December 31, 2018
                                                                               Page     4 of     7

                                                                               PRIVATE CLIENT GROUP 311
                                                                               950 THIRD AVENUE
                                                                               NEW YORK, NY 10022
                                                                               JOHN D. GONZALEZ
                                                                               (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                          See Back for Important Information


                                                                      Primary Account: XXXXXX9229           37

Date                  Description
Dec 04   OUTGOING WIRE XFER                                                                         16,782.54
         REF# 20181204B6B7261F001463
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854
Dec 04   OUTGOING WIRE XFER                                                                         63,564.67
         REF# 20181204B6B7261F001747
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
Dec 04   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181204B6B7261F001457
         TO:   OMNI MANAGEMENT GROUP               ABA:   322070381
         BANK: EW BK SMRINO                      ACCT# 5400007421
Dec 04   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181204B6B7261F001463
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854
Dec 04   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181204B6B7261F001747
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
Dec 10   OUTGOING WIRE XFER                                                                          3,642.26
         REF# 20181210B6B7261F001152
         TO:   OMNI MANAGEMENT GROUP               ABA:   322070381
         BANK: EW BK SMRINO                      ACCT# 5400007421
         Dec 10 ONLINE TRANSFER DR                                                                  25,000.00
         ONLINE XFR TO: XXXXXX9253
Dec 10   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181210B6B7261F001152
         TO:   OMNI MANAGEMENT GROUP               ABA:   322070381
         BANK: EW BK SMRINO                      ACCT# 5400007421
Dec 18   ONLINE TRANSFER DR                                                                         20,000.00
         ONLINE XFR TO: XXXXXX9253
Dec 20   OUTGOING WIRE XFER                                                                         33,009.79
         REF# 20181220B6B7261F000370
         TO:   SILVERMAN ACAMPORA LLP              ABA:   026009593
         BANK: BK AMER NYC                       ACCT# 483006956157
Dec 20   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181220B6B7261F000370
         TO:   SILVERMAN ACAMPORA LLP              ABA:   026009593
   18-12341-smb       Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55           Main Document
                                              Pg 16 of 24



                                                                                  Statement Period
                                                                               From December 01, 2018
                                                                               To   December 31, 2018
                                                                               Page     5 of     7

                                                                               PRIVATE CLIENT GROUP 311
                                                                               950 THIRD AVENUE
                                                                               NEW YORK, NY 10022
                                                                               JOHN D. GONZALEZ
                                                                               (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                          See Back for Important Information


                                                                      Primary Account: XXXXXX9229           37

Date                   Description
         BANK: BK AMER NYC                       ACCT# 483006956157
Dec 26   ONLINE TRANSFER DR ONLINE                                                                  15,000.00
         XFR TO: XXXXXX9253
Dec 26   ONLINE TRANSFER DR ONLINE                                                                  50,000.00
         XFR TO: XXXXXX9245
Dec 26   AUTOMATED PAYMENT       ck/ref no.   1292930                                                     74.90
         SHIFT4-DEBITS        122618IMP     C17952
         0000920568
Dec 26   AUTOMATED PAYMENT       ck/ref no.   1370666                                                   226.18
         BANKCARD             MTOT DEP      518993320142714
Dec 27   OUTGOING WIRE XFER                                                                          3,624.00
         REF# 20181227B6B7261F000889
         TO:   VERDOLINO & LOWEY P.C.              ABA:   211373018
         BANK: CHARLES RIVER BK                  ACCT# 389162935
Dec 27   OUTGOING WIRE XFER                                                                         16,769.50
         REF# 20181227B6B7261F000873
         TO:   SILVERMAN ACAMPORA LLP              ABA:   026009593
         BANK: BK AMER NYC                       ACCT# 483006956157
Dec 27   OUTGOING WIRE XFER                                                                         17,415.83
         REF# 20181227B6B7261F000890
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854
Dec 27   OUTGOING WIRE XFER                                                                         41,429.65
         REF# 20181227B6B7261F000879
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
Dec 27   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181227B6B7261F000873
         TO:   SILVERMAN ACAMPORA LLP              ABA:   026009593
         BANK: BK AMER NYC                       ACCT# 483006956157
Dec 27   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181227B6B7261F000879
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
Dec 27   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181227B6B7261F000889
         TO:   VERDOLINO & LOWEY P.C.              ABA:   211373018
         BANK: CHARLES RIVER BK                  ACCT# 389162935
Dec 27   WIRE TRANSFER FEE                                                                                25.00
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55               Main Document
                                              Pg 17 of 24



                                                                                      Statement Period
                                                                                   From December 01, 2018
                                                                                   To   December 31, 2018
                                                                                   Page     6 of     7

                                                                                   PRIVATE CLIENT GROUP 311
                                                                                   950 THIRD AVENUE
                                                                                   NEW YORK, NY 10022
                                                                                   JOHN D. GONZALEZ
                                                                                   (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP            9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                              See Back for Important Information


                                                                          Primary Account: XXXXXX9229         37

 Date                 Description
         REF# 20181227B6B7261F000890
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854

Checks by Serial Number
 Dec 03       2090                372.60      Dec   19           2115                922.61
 Dec 03       2095 *            2,395.25      Dec   18           2116              1,190.35
 Dec 07       2097 *              329.47      Dec   17           2117                800.07
 Dec 05       2098              1,110.53      Dec   26           2118              1,546.30
 Dec 05       2099                181.47      Dec   24           2119              2,400.18
 Dec 05       2100                378.09      Dec   27           2122 *               90.00
 Dec 10       2101              4,699.73      Dec   20           2123                741.27
 Dec 06       2102              9,026.16      Dec   26           2124              2,325.00
 Dec 03       2103                700.00      Dec   26           2125              5,925.00
 Dec 04       2105 *            1,158.22      Dec   27           2126                233.32
 Dec 11       2106                650.00      Dec   27           2127              1,386.66
 Dec 12       2107                596.40      Dec   26           2128              2,182.31
 Dec 11       2108                680.47      Dec   27           2130 *              598.45
 Dec 13       2109              1,322.61      Dec   26           2131              9,963.15
 Dec 12       2110                 35.38      Dec   28           2132                444.21
 Dec 10       2111              7,970.46      Dec   24           2133                635.86
 Dec 17       2112                124.69      Dec   21           2136 *              716.80
 Dec 11       2113                173.81      Dec   21           2137                400.00
 Dec 10       2114              1,403.06

                 * Indicates break in check sequence
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55    Main Document
                                              Pg 18 of 24



                                                                          Statement Period
                                                                       From December 01, 2018
                                                                       To   December 31, 2018
                                                                       Page     7 of     7

                                                                       PRIVATE CLIENT GROUP 311
                                                                       950 THIRD AVENUE
                                                                       NEW YORK, NY 10022
                                                                       JOHN D. GONZALEZ
                                                                       (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP     9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                  See Back for Important Information


                                                              Primary Account: XXXXXX9229         37


Daily Balances
 Nov 30           399,493.83                      Dec   17      460,924.50
 Dec 03           417,221.87                      Dec   18      453,732.20
 Dec 04           349,759.83                      Dec   19      463,605.40
 Dec 05           364,473.23                      Dec   20      435,136.35
 Dec 06           361,708.41                      Dec   21      439,615.56
 Dec 07           364,938.13                      Dec   24      462,306.11
 Dec 10           368,425.85                      Dec   26      385,112.11
 Dec 11           377,411.29                      Dec   27      309,283.01
 Dec 12           405,523.61                      Dec   28      818,759.97
 Dec 13           423,059.64                      Dec   31      843,099.20
 Dec 14           430,960.58
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55         Main Document
                                              Pg 19 of 24



                                                                                Statement Period
                                                                             From December 01, 2018
                                                                             To   December 31, 2018
                                                                             Page     1 of     4

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9245          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9245      BANKRUPTCY CHECKING                                  65,458.52                    44,986.25

              RELATIONSHIP             TOTAL                                                      44,986.25
    18-12341-smb      Doc 104      Filed 01/22/19 Entered 01/22/19 14:32:55              Main Document
                                                Pg 20 of 24



                                                                                       Statement Period
                                                                                    From December 01, 2018
                                                                                    To   December 31, 2018
                                                                                    Page     2 of     4

                                                                                    PRIVATE CLIENT GROUP 311
                                                                                    950 THIRD AVENUE
                                                                                    NEW YORK, NY 10022
                                                                                    JOHN D. GONZALEZ
                                                                                    (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                               See Back for Important Information


                                                                           Primary Account: XXXXXX9245            0


BANKRUPTCY CHECKING            XXXXXX9245




Summary

 Previous Balance as of December   01, 2018                                                              65,458.52
        1 Credits                                                                                        50,000.00
       17 Debits                                                                                         70,472.27
 Ending Balance as of   December   31, 2018                                                              44,986.25


Deposits and Other Credits
 Dec 26 ONLINE TRANSFER CR                                                                               50,000.00
         ONLINE XFR FROM: XXXXXX9229

Withdrawals and Other Debits
 Dec 05 OUTGOING WIRE XFER                                                                                8,251.70
         REF# 20181205B6B7261F001610
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
 Dec 06 OUTGOING WIRE XFER                                                                                   600.64
         REF# 20181206B6B7261F000560
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
 Dec 06 OUTGOING WIRE XFER                                                                                3,336.59
         REF# 20181206B6B7261F000331
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835681
 Dec 07 AUTOMATED PAYMENT        ck/ref no.     9744458                                                        15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    8197889
 Dec 13 OUTGOING WIRE XFER                                                                                1,151.25
         REF# 20181213B6B7261F000389
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
 Dec 13 OUTGOING WIRE XFER                                                                                7,862.36
         REF# 20181213B6B7261F000295
         TO:   ADP CLIENT TRUST                      ABA:      021000021
   18-12341-smb       Doc 104     Filed 01/22/19 Entered 01/22/19 14:32:55             Main Document
                                               Pg 21 of 24



                                                                                     Statement Period
                                                                                  From December 01, 2018
                                                                                  To   December 31, 2018
                                                                                  Page     3 of     4

                                                                                  PRIVATE CLIENT GROUP 311
                                                                                  950 THIRD AVENUE
                                                                                  NEW YORK, NY 10022
                                                                                  JOHN D. GONZALEZ
                                                                                  (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                             See Back for Important Information


                                                                         Primary Account: XXXXXX9245            0

Date                  Description
         BANK: JPMORGAN CHASE                      ACCT# 192835681
Dec 13   OUTGOING WIRE XFER                                                                            14,413.21
         REF# 20181213B6B7261F000359
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835673
Dec 14   AUTOMATED PAYMENT       ck/ref no.      376568                                                      15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    9955836
Dec 19   OUTGOING WIRE XFER                                                                            17,326.29
         REF# 20181219B6B7261F001600
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
Dec 20   OUTGOING WIRE XFER                                                                                307.36
         REF# 20181220B6B7261F000275
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
Dec 20   OUTGOING WIRE XFER                                                                             1,125.60
         REF# 20181220B6B7261F000447
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
Dec 20   OUTGOING WIRE XFER                                                                             4,369.22
         REF# 20181220B6B7261F000233
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835681
Dec 21   AUTOMATED PAYMENT       ck/ref no.     1047467                                                      15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    1180821
Dec 26   OUTGOING WIRE XFER                                                                             7,595.08
         REF# 20181226B6B7261F001115
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
Dec 27   OUTGOING WIRE XFER                                                                                604.64
         REF# 20181227B6B7261F000196
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
Dec 27   OUTGOING WIRE XFER                                                                             3,328.33
         REF# 20181227B6B7261F000161
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835681
Dec 28   AUTOMATED PAYMENT       ck/ref no.     1538018                                                    155.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    2946637
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55    Main Document
                                              Pg 22 of 24



                                                                          Statement Period
                                                                       From December 01, 2018
                                                                       To   December 31, 2018
                                                                       Page     4 of     4

                                                                       PRIVATE CLIENT GROUP 311
                                                                       950 THIRD AVENUE
                                                                       NEW YORK, NY 10022
                                                                       JOHN D. GONZALEZ
                                                                       (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP     8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                  See Back for Important Information


                                                              Primary Account: XXXXXX9245         0


Daily Balances
 Nov 30            65,458.52                      Dec   19       12,486.48
 Dec 05            57,206.82                      Dec   20        6,684.30
 Dec 06            53,269.59                      Dec   21        6,669.30
 Dec 07            53,254.59                      Dec   26       49,074.22
 Dec 13            29,827.77                      Dec   27       45,141.25
 Dec 14            29,812.77                      Dec   28       44,986.25
    18-12341-smb      Doc 104    Filed 01/22/19 Entered 01/22/19 14:32:55         Main Document
                                              Pg 23 of 24



                                                                                Statement Period
                                                                             From December 01, 2018
                                                                             To   December 31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             ESCROW ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9253          6

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9253      BANKRUPTCY CHECKING                                 100,000.00                    87,382.53

              RELATIONSHIP             TOTAL                                                      87,382.53
    18-12341-smb      Doc 104      Filed 01/22/19 Entered 01/22/19 14:32:55             Main Document
                                                Pg 24 of 24



                                                                                     Statement Period
                                                                                  From December 01, 2018
                                                                                  To   December 31, 2018
                                                                                  Page     2 of     2

                                                                                  PRIVATE CLIENT GROUP 311
                                                                                  950 THIRD AVENUE
                                                                                  NEW YORK, NY 10022
                                                                                  JOHN D. GONZALEZ
                                                                                  (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          9-311
             CASE NUMBER 18-12341-SMB
             ESCROW ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                             See Back for Important Information


                                                                         Primary Account: XXXXXX9253           6


BANKRUPTCY CHECKING            XXXXXX9253




Summary

 Previous Balance as of December   01, 2018                                                            100,000.00
        3 Credits                                                                                       60,000.00
        6 Debits                                                                                        72,617.47
 Ending Balance as of   December   31, 2018                                                             87,382.53


Deposits and Other Credits
 Dec 10 ONLINE TRANSFER CR                                                                              25,000.00
         ONLINE XFR FROM: XXXXXX9229
 Dec 18 ONLINE TRANSFER CR                                                                              20,000.00
         ONLINE XFR FROM: XXXXXX9229
 Dec 26 ONLINE TRANSFER CR                                                                              15,000.00
         ONLINE XFR FROM: XXXXXX9229

Checks by Serial Number
 Dec 11       1001                 92.32      Dec 11              1004           21,723.59
 Dec 07       1002              7,053.13      Dec 13              1005            5,068.00
 Dec 11       1003             14,859.44      Dec 24              1006           23,820.99

Daily Balances
 Nov 30           100,000.00                           Dec   13             76,203.52
 Dec 07            92,946.87                           Dec   18             96,203.52
 Dec 10           117,946.87                           Dec   24             72,382.53
 Dec 11            81,271.52                           Dec   26             87,382.53
